DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 4/28/2022 in which Applicant lists claims 2-9, 11-18 and 20 as being previously presented, and claims 1, 10 and 19 as being currently amended. It is interpreted by the examiner that claims 1-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The replacement drawings/amendments to the specification were received on 4/28/2022.  These drawings/amendments are accepted. The objections to the drawings cited in the office action mailed 1/28/2022 are hereby withdrawn.
Specification
The amendments to the specification dated 5/4/2022 are accepted. The objections to the specification cited in the office action mailed 1/28/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 9 and 11 of the remarks, filed 4/28/2022, with respect to the invocation of the exception under 35 U.S.C. 102(b)(2)(c) with respect to the Simmonds et al. (US 2019/0324278) reference have been fully considered and are persuasive.  Therefore the 102(a)(2) rejection in view of Simmonds is hereby withdrawn. 
Applicant’s arguments, see pages 11-12 of the remarks, filed 4/28/2022, with respect to the art of record not disclosing the amended limitations set forth in at least claims 1, 10 and 19 have been fully considered and are persuasive.  Therefore the rejections of the claims are hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/11/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872